 To:            All Judges, Clerks of Court, and Counsel of Record
 From:          ShaMiracle J. Rankin
 RE:            Notice of Leave of Absence
 Date:          Wednesday, December 26, 2018

                             NOTICE OF LEAVE OF ABSENCE

       COMES NOW ShaMiracle J. Rankin, and respectfully notifies all judges before whom

she has cases pending, all affected clerks of court, and all opposing counsel pursuant to Georgia

Uniform Court Rule 16.1 as follows:

         1. ShaMiracle J. Rankin will be absent and away from the practice of

            law on the following dates:

                -   December 26 – 28, 2018;

                -   December 31, 2018;

                -   January 1 – 4, 2019;

                -   January 25, 2019;

                -   January 28, 2019;

                -   February 28, 2019;

                -   March 21, 2019;

                -   April 18, 2019;

                -   April 26 – 29, 2019;

                -   May 16, 2019;

                -   June 7, 2019;

                -   November 25 – 27, 2019;

                -   November 29, 2019;

                -   December 23 – 27, 2019;
               -   December 30 – 31, 2019.

   2. All affected judges and opposing counsel shall have ten (10) days from the date of this

       Notice to object to this notice. If no objections are filed, the leave shall be granted.



      Respectfully submitted, December 26, 2018.

                                                           THE CP LAW GROUP, LLC

                                                           /s/ ShaMiracle J. Rankin
                                                           Prince N. Njoku, Esq.
                                                           Georgia Bar No. 933371
                                                           ShaMiracle J. Rankin, Esq.
                                                           Georgia Bar No. 211640
                                                           Counsel for Plaintiffs


2295 Parklake Dr NE, Suite 360
Atlanta, Georgia 30345
Phone: (404) 480-3908
Fax: (404) 480-4791
Email: princen@thecplawgroup.com
       srankin@thecplawgroup.com
                                CERTIFICATE OF SERVICE

       This is to certify that I have this date served a copy of the foregoing Notice of Leave of

Absence upon all judges, clerks and opposing counsel by depositing the same in the U.S. Mail

with adequate postage affixed thereto.



      Respectfully submitted, December 26, 2018.

                                                        THE CP LAW GROUP, LLC

                                                        /s/ ShaMiracle J. Rankin
                                                        Prince N. Njoku, Esq.
                                                        Georgia Bar No. 933371
                                                        ShaMiracle J. Rankin, Esq.
                                                        Georgia Bar No. 211640
                                                        Counsel for Plaintiffs
2295 Parklake Dr NE, Suite 360
Atlanta, Georgia 30345
Phone: (404) 480-3908
Fax: (404) 480-4791
Email: princen@thecplawgroup.com
       srankin@thecplawgroup.com
Adenike Abdullai vs. Noe Fabian Gutierrez Cruz   Carlock, Copeland & Stair, LLP
Case No. 18EV004488                              D. Gary Lovell, Jr., Esq.
                                                 Jessica G. Patterson, Esq.
                                                 P.O. Box 56887
Honorable Judge Myra H. Dixon                    Atlanta, GA 30343
LeNora Ponzo, Clerk
State Court of Fulton County                     Noe Fabian Gutierrez Cruz
185 Central Avenue                               1371 Kimberly Way SW
Atlanta, GA 30303                                Atlanta, GA 30331




Isaiah Barnes, Jr. vs. Marquita Green and        Dennis, Corry, Smith & Dixon, LLP
Celadon Trucking Services, Inc.                  John D. Dixon, Esq.
Case No. 1:18-cv-05026-WMR                       Rishi D. Pattni, Esq.
                                                 900 Circle 75 Parkway
Honorable William M. Ray II                      Suite 1400
U.S. District Court Northern District of         Atlanta, GA 30339
Georgia (Atlanta)
75 Ted Turner Drive, SW, Courtroom 1708
Atlanta, GA 30303




Dora Campbell vs. Nikita Stepanov                Weathington McGrew, PC
Case No. 18EV005101                              Wayne D. McGrew, III, Esq.
                                                 Andrew M. Bagley, Esq.
                                                 191 Peachtree Street, N.E., Suite 3900
Honorable Judge Patsy Porter                     Atlanta, Georgia 30303
LeNora Ponzo, Clerk
State Court of Fulton County                     Nikita Stepanov
185 Central Avenue                               57 Forsyth St NW
Atlanta, GA 30303                                Atlanta, GA 30303
Kashima Carter vs. Simeon Rogers      Law Offices of Kenneth Sisco
Case No. 18A70978                     John Calhoun Harris, Jr., Esq.
                                      1001 Summit Blvd.
                                      Suite 1120
Honorable Judge Janis C. Gordon       Brookhaven GA 30319
Melanie F. Wilson, Clerk
State Court of DeKalb County
556 N. McDonough Street
Decatur, GA 30030




Jermene Childress vs. Julia Blanton   Swift, Currie, McGhee & Hiers
Case No. 2018SV-0391                  Melissa A. Segel, Esq.
                                      Kelly G. Chartash, Esq.
Honorable Judge Jason B. Thompson     1355 Peachtree Street, N.E.
Clerk, Sheila Stubbard                Suite 300
State Court of Fayette County         Atlanta, Georgia 30309
1 Center Drive
Fayetteville, GA 30214




Mariame Camara vs. Torrey Cox         Waldon Adelman Castilla Hiestand &
Case No. 18SC-0364-B                  Prout
                                      Jonathan M. Adelman, Esq.
                                      Brian F. Williams, Esq.
Honorable Judge T. R. McClelland      Ben Harbin, Esq.
Clerk, Greg G. Allen                  900 Circle 75 Parkway, Suite 1040
State Court of Forsyth County         Atlanta, GA 30339
101 East Courthouse Square
First Floor - Suite 1007
Cumming, GA 30040




Yvette Curtis vs. Jerry Dugruise      Broughton Law
Case No. 18A72295                     Allen L. Broughton, Esq.
                                      Matthew J. Hollingsworth, Esq.
Honorable Judge Stacey K. Hydrick     305 West Wieuca Road, NE
State Court of Dekalb County          Atlanta, Georgia 30342
Division 2
556 N. McDonough Street
Decatur, GA 30030
Dana Florence vs. Ingrid Jacman     Swift, Currie, McGhee & Hiers, LLP
Case No. 17EV001451                 Michael H. Schroder, Esq.
                                    Emily Marshall, Esq.
Honorable Judge Patsy Y. Porter     1355 Peachtree Street, NE, Suite 300
LeNora Ponzo, Clerk                 Atlanta, GA 30309
State Court of Fulton County
185 Central Avenue
Atlanta, GA 30303
Corey Graham vs. Devon Asbury       Fain Major & Brennan, P.C.
Case No. 18EV004465                 Thomas E. Brennan, Esq.
                                    Allison M. McDonald, Esq.
Honorable Judge Patsy Y. Porter     100 Glenridge Point Parkway
LeNora Ponzo, Clerk                 Suite 500
State Court of Fulton County        Atlanta, GA 30342
185 Central Avenue
Atlanta, GA 30303

Tramel Harris vs. Angel Vo          Law Office of Nancy W. Phillips
Case No. 18A69624                   Janki Patel, Esq.
                                    3200 Windy Hill Road SE, Suite 925E
Honorable Judge Johnny Panos        Atlanta, Ga 30339-8554
Melanie F. Wilson, Clerk
State Court of DeKalb County
556 N. McDonough Street             Fain, Major & Brennan, P.C.
Decatur, GA 30030                   T. Jeffrey Lehman, Esq.
                                    100 Glenridge Point Parkway, Suite 500
                                    Atlanta, Ga 30342
Virginia Ihaza vs. Hamza Diab       Fain, Major & Brennan, P.C.
Case No. 18-C-07228-S5              Thomas E. Brennan, Esq.
                                    Allison M. McDonald, Esq.
Honorable Judge Pamela D. South     100 Glenridge Point Parkway, Suite 500
Clerk, Richard T. Alexander, Jr.    Atlanta, GA 30342
State Court of Gwinnett County
P.O. Box 880
Lawrenceville, GA 30046


Jerome Jean-Gilles and Marilia      Law Offices of McLaughlin, Ream &
Jean-Gilles vs. Juergen Schrader    Wyrick
Case No. 18MS110299                 Alpesh Tailor, Esq.
                                    360 Interstate North Parkway SE
Honorable Judge Jessy Hall          Suite 375
Magistrate Court of Fulton County   Atlanta, GA 30339
185 Central Avenue, SW
Atlanta, GA 30303
Michelle Knight and Allerick Knight            Swift, Currie, McGhee & Heirs, LLP
Case No. 1:18-cv-00299-ELR                     Michael H. Schroder, Esq.
                                               Smita Gautam, Esq.
Honorable Judge Eleanor L. Ross                1355 Peachtree Street, N.E., Suite 300
James N. Hatten, District Court                Atlanta, GA 30309
Executive/Clerk
U.S. District Court Northern District of       Hall Booth Smith, P.C.
Georgia (Atlanta)                              Jeffrey R. Saxby, Esq.
1788 Richard B. Russell Federal Building and   Paul Trainor, Esq.
United States Courthouse                       191 Peachtree Street, N.E., Suite 2900
75 Ted Turner Drive, SW, Courtroom 1708        Atlanta, GA 30303
Atlanta, GA 30303
                                               The Fairell Firm
                                               Joi Fairell, Esq.
                                               3469 Lawrenceville Highway, Suite 102
                                               Tucker, GA 30084
Ciara Johnson vs. Larry Clemons, Jr.           Law Office of Andrews and Manganiello
Case No. 17A65859                              Nicole Shockley, Esq.
                                               Buckhead Centre, Suite
Honorable Judge Dax E. Lopez                   440 2964 Peachtree
Melanie F. Wilson, Clerk                       Road, NW Atlanta, GA
State Court of DeKalb County                   30305
556 N. McDonough Street
Decatur, GA 30030                              Cowsert Heath, LLP
                                               William S. Cowsert Esq.
                                               Michael S. Broun, Esq.
                                               P.O. Box 627
                                               Athens, GA 30603
Ciara Johnson vs. City of Atlanta               City of Atlanta, Department of Law
Case No. 17EV005179                             Maiysha Rashad, Esq.
                                                55 Trinity Avenue, Suite 5000
Honorable Judge Wesley B. Tailor                Atlanta, GA 30303
LeNora Ponzo, Clerk
State Court of Fulton County
185 Central Avenue
Atlanta, GA 30303

Daren’isha Johnson vs. Leonel Rayo Cruz        Taylor English Duma LLP
Case No. 2018SV442D                            John C. Patton, Esq.
                                               1600 Parkwood Circle, Suite 400
                                               Atlanta, Georgia 30339
Honorable Judge John Breakfield
Clerk, Charles Baker
P.O. Drawer 1275
Gainesville, GA 30503
Kimberly Johnson vs. Gregory Chaney   Waldon Adelman Castilla Hiestand &
Case No. 18A69628                     Prout
                                      Ashley Rice, Esq.
Honorable Judge Alvin T. Wong         Neeta Muddaraj, Esq.
Melanie F. Wilson, Clerk              900 Circle 75 Parkway
State Court of DeKalb County          Suite 1040
556 N. McDonough Street               Atlanta, Georgia 30339
Decatur, GA 30030
                                      Gregory Chaney
                                      7075 Maddox Road
                                      Lithonia, GA 30058

Charlayne Lane vs. Samantha Watkins   American Family Insurance
Case No. 17A65487                     Roosevelt Hamb, Jr., Esq.
                                      400 North Lakeview Parkway
Honorable Judge Dax E. Lopez          Suite 180
Melanie F. Wilson, Clerk              Vernon Hills, IL 60061
State Court of DeKalb County
556 N. McDonough Street               Worsham, Corsi, Scott & Dobur
Decatur, GA 30030                     Joseph P. Kania, Esq.
                                      P.O. Box 674027
                                      Marietta, GA 30006

Freddie Lundy vs. Lavonda Sherman     Lynn Leonard & Associates
Case No. 17A67415                     Ashley S. Howard, Esq.
                                      2400 Century Parkway, Suite 200
Honorable Wayne M Purdom              Atlanta, GA 30345
Melanie F. Wilson, Clerk
State Court of DeKalb County
556 N. McDonough Street
Decatur, GA 30030
Stephanie McCall vs. Nekeshia         Lewis Brisbois Bisgaard & Smith LLP
Calmes Baugh                          Scott D. Huray, Esq.
Case No. 2018CV01436                  1180 Peachtree Street, NE
                                      Suite 2900
Honorable Judge Tammi Hayward         Atlanta, Georgia 30309
 Clerk, Tiki Brown
 Harold R. Banke Justice Center
9151 Tara Boulevard
Room 1CL181
Jonesboro, GA 30236
Rodrick Pikes vs. Leigh King              Law Office of Andrews and Manganiello
Case No. 18MS110456                       Tierra Whitlock, Esq.
                                          100 Crescent Centre Parkway, Suite 950
Honorable Judge Jessy Hall                Tucker, GA 30084
Magistrate Court of Fulton County
185 Central Avenue, SW
Atlanta, GA 30303

Margaret Jones, Individually and as       Dermer Appel Ruder, LLC
Administratrix of the Estate of Rudolph   Stephen Dermer, Esq.
Williams, Jr. vs. Carlos Copeland, The    Matthew A. Ericksen, Sr., Esq.
American Automobile Association, Inc.,    6075 The Corners Parkway Suite 210
and The Auto Club Group (Inc.)            Peachtree Comers, GA 30092
Case No. 2018CV00785

Honorable Judge Linda S. Cowen
Tiki Brown, Clerk
State Court of Clayton County
Harold R. Banke Justice Center
9151 Tara Boulevard
Room 1CL181
Jonesboro, GA 30236
